Fill in this information to identify your case:

    

 

 

Deblor 1 Keith Phil|ip Harenda
First Name Midd|e Nerne Last Nams
Debtor 2
{Spouse it filing) Firs| Name Middls Narne Last Narne '

United S!afes Bankruptcy COLirt for ihe; EASTERN D£STR|CT OF WISCONSIN

Case number 19.20944
(ifknawn) ij Check if this is an

amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible lf two married
people are ruling together, both are equally responsible for supplying correct information. |f more space is needed. copy the Additional Page,
fill it out, and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Aclditional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not iisf either spouse as a codebtor.

l:.i No
- Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories inciucle
Arizona. California, |daho. Lcuisiana. Nevada. New Mexico, Puerto Rico, Te>cas, Washington. and Wisconsin.)

l No. Go to line 3.
m Yes. Dld your spouse, former spouse, or legal equivalent live with you at the time?

3. |n Column 1, list ali of your codebtors. Do not include your spouse as a oodebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Maice sure you have listed the creditor on Schedu|e D (Official
Form 1060), Schedule EIF (Officiai Form 106ElF-‘), or Scheclule G (Officia| Forrn 1066]. Use Schedu|e Dr Schedule EIF, or Schedule G to fill
out Coiumn 2.

Column ‘f: Your codebtor Column 2.' `l'he creditor to whom you owe the debt
Name, Number, street ciiy, state and zip code Checi< ali schedules that apply:
3.1 Bruce A. Witt l:l Schedu|e D, line
2375 South Krahn Road L`.| Scheciu|e E.'F, line
New Berlin, W| 53151 |:! Scheclule G
Liberty Mutuai

 

 

3.2 BW Contraoting Services, lnc. 13 Sohedule D, line
2375 South Krahn Road l:| Schedtz|e EJF, line
New Berlin, W| 53151 i:| Scheduie G

Liberty Mutua|

 

 

3.3 Carol J. Witt |:l Schedu|e D. line
2375 South Krahn Road ij Scheduie E/F. line
New Berlin, Wl 53151 [] gchedu|e 9
Liberty Mutua|
Offccial Form 106H Scheciule H: Your Codebtors Page 1 of3
Sofiware Copyright (c) 1996-2018 Eesl Casel LLC -www.bestcase.com Besi Casl Bankruplcy

Case 19-20944-beh Doc 20 Filed 02/18/19 Page 1 of 3

D€blOfl Kelth Philiip Harenda

_ Additional Page to List More Codebtors
Column 1.' Your codebtor

3.4 KBH Ho|dings LLC
1237 West Bruce Street
Milwaukee, Wl 53204

Case number ririmowni 19~20944

Coli.rmn 2: The creditor to whom you owe the debt
Check atl schedules that appiy:

[Zl Scnedule D, line
l._.l Schedule ElF, line
l:| Schedule G _
BMO Harris Bank

 

3.5 KPH Construction Corp.
1237 West Bruce Street
Milwaukee, Wl 53204

3.6 KPH Construction Corp.
1237 West Bruce Street
Mi|waukee, W| 53204

l Schedule D, line 2.1
l:l Scheciule E/F, line

lIl Schedule G

BMO Harris Bank

l Schedule D, line 2.2
E.l Schedu|e E/F, iine

l:l Schedule G

l.iberty Mutual

 

3.7 KPH Construction Corp.
1237 West Bruce Street
Miiwaul<ee, Wl 53204

El Schedu|e D, line
l scheduie s/F, ime 4_1

|Ii Schedule G W
American Advantage

 

3.8 KPH Construcl:ion Corp.
1237 West Bruce Street
Miiwaukee, Wl 53204

lIl Schedule D, line
l Schedule E/F, line 4.9

l:i Schedule G
Chase, MileagePlus United

 

 

3.9 KPH Construction Corp.
1237 West Bruce Street
Milwaukee, W| 53204

L'_`l Schedule D, line____
. Schedu|e E/F, line 4.19

l:l Schedule G
Marriott Rewards

 

3.10 KPH Construction Services
1237 West Bruce Street
Mi|waukee, Wl 53204

3.11 KPH Environmental Corp.
1237 West Bruce Street
Mi|waukee, Wl 53204

ill Schedu|e D. line
[:l Schedule E/F. line
l`_`l Schedule G
Liber'ty Mutual

l Scnedule D, line 2.1
L_.l Schedule E/F. line

l:l Schedule G

BMO I~iarris Eank

 

Ofi`icia| Form iOSH
Software Copyrigh\ (c) 1996-2018 Besl Case, !.LC -www_heslcass.com

Scheduie H: Your Codebtors Page 2 of 3

asst Case Bankruptcy

Case 19-20944-beh Doc 20 Filed 02/18/19 Page 2 of 3

Deblor‘l Keith F'hilil'p Harenda

Additiona| Page to List More Codebtors
Coiumn 1: Your codebtor

Case number irrkmwn) 19.20944

Coiumn 2: The creditor to whom you owe the debt
Chec|< atl schedules that apply:

 

 

 

 

 

 

3.12 KPH Environmental Corp. l Schedule D, line 2.2
1237 West Bruce Street g Schedu|e E;F ['
Milwaukee, Wl 53204 g Schedu|e G l me

Liberty Mutual

3.13 KPH Environmentai Corp. i:l Schedule D, line _
1237 West Bruce Sfreel' l Schedule EIF, line 4.10
Milwaukee, Wl 53204 m Schedu|e G

Chase, Mi|eagePius United

3.14 KPH Environmentai Corp. l:l Scheduie D, iine__'
1237 West Brw::€.L Sfre€t l Scnedule Ei'F, line 4.12
Milwaukee, Wl 53204 m Schedure G

Frontier Airlines

3.15 Melvin Reasby l`_`l Scheciule D, line _
967 Fredonia Avenue i`_“l Schedu|e E/Fl line
Unit 7 l`_'l Schedule G
Fredonia, Wi 53021

3.16 Michaei J. Franl:z l:l Schedule D, line_
1143 Woodhl|| Drlv€ l Scheduie E/F, line 4.24
Northbrook, lL 60062 m Schedu|e G

U.S. Bancorp

3.17 Michaei J. Frantz 13 S<:hedule D, line_m__
1143 Woodhi|| Drive l Scheclute E/F. line 4.14
NOl'fhbl'OOl'(, iL 50062 m Schedu]e G

Guru of Luxury
3.18 Triple H Holdings l Scheduie D, line 2.2

1237 West Bruce Street

l:l Schedule EfF, line

 

Milwaukee, Wi 53204 m Schedu|e G
Liberty Mutuai
thcial Form 106H Schedule H'. Your Codebtors Page 3 of 3

So’riwere Copyrighi (c) 1996»2015 Besl Case, LLC - wwwrbesicase.com

Case 19-20944-beh

Best Case Bankruplcy

Doc 20 Filed 02/18/19 Page 3 of 3

